Name: Commission Regulation (EEC) No 2431/85 of 28 August 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/18 Official Journal of the European Communities 29. 8 . 85 COMMISSION REGULATION (EEC) No 2431/85 of 28 August 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 0, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment 0, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 6 May 1985 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (10), as last amended by Regulation (EEC) No 3323/81 (n); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19. 4. 1984, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 107, 19. 4. 1984, p. 13 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . ( «) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No . L 54, 23. 2. 1985, p. 1 . ( «) OJ No 106, 30. 10 . 1962, p. 2553/62. O OJ No L 263, 19 . 9 . 1973, p. 1 . H OJ No L 192, 26. 7. 1980, p. 11 . ( »  ) OJ No L 334, 21 . 11 . 1981 , p. 27. 29 . 8 . 85 Official Journal of the European Communities No L 230/19 ANNEX I 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, telex 30 223) 3 . Place or country of destination : Chile 4. Products to be mobilized : common wheat flour 5. Total quantity : 5 840 tonnes (8 000 tonnes of cereals) 6. Number of lots : two :  Lot No 1 : 2 920 tonnes  Lot No 2 : 2 920 tonnes 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex 24 076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC method No 104) 10. Packaging :  in new bags :  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : Lot No 1 : 1 145 tonnes 'HARINA DE TRIGO / CHILE / 50451 / TALCAHUANO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 190 tonnes 'HARINA DE TRIGO / CHILE / 50453 / ANTOFAGASTA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 150 tonnes 'HARINA DE TRIGO / CHILE 50455 / COQUIMBO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 1 435 tonnes 'HARINA DE TRIGO / CHILE / 50457 / VALPARAISO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' Lot No 2 : 1 145 tonnes 'HARINA DE TRIGO / CHILE / 50450 / TALCAHUANO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 190 tonnes 'HARINA DE TRIGO / CHILE / 50452 / ANTOFAGASTA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 150 tonnes 'HARINA DE TRIGO / CHILE 50454 / COQUIMBO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' No L 230/20 Official Journal of the European Communities 29 . 8 . 85 1 435 tonnes 'HARINA DE TRIGO / CHILE / 50456 / VALPARAISO / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMANICA' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders *: 12 noon on 10 September 1985 16. Shipment period :  Lot No 1:1 to 31 October 1985  Lot No 2 : 1 to 31 December 1985 17. Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 29 . 8 . 85 Official Journal of the European Communities No L 230/21 ANNEX II 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : El Salvador 4. Product to be mobilized : maize 5. Total quantity : 1 500 tonnes 6. Number of lots : two :  Lot No 1 : 750 tonnes  Lot No 2 : 750 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 15 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 %, of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % fmiscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags :  polypropylene sacks of a minimum weight of 120 g  net weight of the bags 50 kilograms  marking on the bags in letters at least 5 cm high : Lot No 1 : 'MAÃ Z / EL SALVADOR / CATHWEL / 50153 / SAN SALVADOR VÃ A ACAJUTLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN EL SALVADOR / ACCIÃ N DE CRS' Lot No 2 : 'MAÃ Z / EL SALVADOR / CATHWEL / 50154 / SAN SALVADOR VÃ A ACAJUTLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN EL SALVADOR / ACCIÃ N DE CRS' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering No L 230/22 Official Journal of the European Communities 29 . 8 . 85 15. Deadline for the submission of tenders : 12 noon on 10 September 1985 16. Shipment period :  Lot No 1 : 1 to 31 October 1985  Lot No 2 : 1 to 31 January 1986 17. Security : 6 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 29 . 8 . 85 Official Journal of the European Communities No L 230/23 ANNEX III 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, (telex 30 223)) 3 . Place or country of destination : Guatemala and Nicaragua 4. Product to be mobilized : common wheat flour 5. Total quantity : 1 500 tonnes (2 055 tonnes of cereals) 6 . Number of lots : one (in two parts) :  A : 500 tonnes  B : 1 000 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbrock (telex 56396) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC method No 104) 10 . Packaging :  in new bags  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : A. 500 tonnes : 'HARINA DE TRIGO / GUATEMALA / CARITAS / 50226 / GUATEMALA CITY VIA STO TOMAS DE CASTILLO / DONACIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN GUATEMALA / ACCIÃ N DE CARITAS B' B. 500 tonnes : 'HARINA DE TRIGO / NICARAGUA / DWH / 52805 / ZELAYA NORTE VÃ A CORINTO / DONACIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA EN NICARAGUA / ACCIÃ N DE DWH' B. 500 tonnes : 'HARINA DE TRIGO / NICARAGUA / SOSO / 53902 / MATAGALPA VÃ A CORINTO DONACIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN NICARAGUA / ACCIÃ N DE SOSO' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering No L 230/24 Official Journal of the European Communities 29. 8 . 85 15. Deadline (or the submission of tenders : 12 noon on 10 September 1985 16. Shipment period : 1 to 31 October 1985 17. Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 29 . 8 . 85 No L 230/25Official Journal of the European Communities ANNEX IV 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, telex 30223) 3. Place or country of destination : El Salvador 4. Product to be mobilized : rolled oats 5. Total quantity : 290 tonnes (500 tonnes of cereals) 6. Number of lots : one 7 Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : maximum 12% ash content : maximum 2,3 % of dry matter crude fibre : maximum 1,5 % of dry matter husk content : maximum 0,10 % of dry matter protein content : not less than 12% of dry matter 10. Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'COPOS DE AVENA / EL SALVADOR / CATHWEL / 50155 / SAN SALVADOR VÃ A ACAJUTLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA EN EL SALVADOR / ACCIÃ N DE CRS\ 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period No L 230/26 Official Journal of the European Communities 29 . 8 . 85 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 10 September 1985 16. Shipment period : 1 to 31 October 1985 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  Pr0 forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, 3000 BK Rotterdam, Netherlands Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 29. 8 . 85 Official Journal of the European Communities No L 230/27 ANNEX V 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Guatemala and Nicaragua 4. Product to be mobilized : fully milled long grain rice (non-parboiled) 5. Total quantity : 670 tonnes (1 945 tonnes of cereals) 6. Number of lots : three :  Lot No 1 : 253 tonnes  Lot No 2 : 217 tonnes  Lot No 3 : 200 tonnes 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new bags :  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : Lot No 1 : 'ARROZ / GUATEMALA / CATHWEL / 50156 / STO TOMAS DE CASTILLA / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA EN GUATEMALA / ACCIÃ N DE CRS' Lot No 2 : 'ARROZ / NICARAGUA / OXFAM B / 50817 / MANAGUA VIA CORINTO / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA EN NICARAGUA / ACCIÃ N DE OXFAM B' Lot No 3 : 'ARROZ / GUATEMALA / CATHWEL / 50157 / STO TOMAS DE CASTILLA / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA EN GUATEMALA / ACCIÃ N DE CRS' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob No L 230/28 Official Journal of the European Communities 29. 8 . 85 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 9 September 1985 16. Shipment period : 1 to 31 October 1985 (Lot No 1 and Lot No 2) 1 to 31 January 1986 (Lot No 3) 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 29 . 8 . 85 Official Journal of the European Communities No L 230/29 ANNEX VI 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, (telex 30 223)) 3 . Place or country of destination : Haiti 4. Product to be mobilized : common wheat flour 5. Total quantity : 2 1 1 5 tonnes (2 897 tonnes of cereals) 6 . Number of lots : three  A : 1 240 tonnes  B : 440 tonnes  C : 435 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, Paris 7" (tÃ ©lex ; OFIBLE 200 490 F). 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)-  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107) - ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10. Packaging :  in new bags :  jute sacks 400 g, lined with polypropylene sacks of 110 g  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : A. 440 tonnes : 'FARINE DE FROMENT / HAITI / CARITAS / 50331 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRITUTION GRATUITE' A. 800 tonnes : 'FARINE DE FROMENT / HAITI / PROTOS / 51502 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRIBUTION GRATUITE' B. 440 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 50332 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRIBUTION GRATUITE' C. 435 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 50333 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRIBUTION GRATUITE' No L 230/30 Official Journal of the European Communities 29. 8 . 85 11 . Port shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 10 September 1985  A : 1 to 31 October 1985  B : 1 to 31 December 1985  C : 1 to 28 February 1986 17. Security : 12 ECU per tonne 18. Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak ' 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 29. 8 . 85 No L 230/31Official Journal of the European Communities ANNEX VII 1 . Programme : 1985 2. Recipient : NGO (Caritas Neerlandica/Protos) 3 . Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5. Total quantity : 1 800 tonnes (3 103 tonnes of cereals) 6. Number of lots : three :  A : 870 tonnes  B : 470 tonnes  C : 460 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : maximum 1 2 % ash content : maximum 2,3 % of dry matter crude fibre : maximum 1,5 % of dry matter husk content : maximum 0,10 % of dry matter protein content : not less than 12 % of dry matter 10. Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : A. 470 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 50328 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRIBUTION GRATUITE' A. 400 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / PROTOS / 51503 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 230/32 Official Journal of the European Communities 29 . 8 . 85 B. 470 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 50329 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRIBUTION GRATUITE' C. 460 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 50330 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE / POUR DISTRIBUTION GRATUITE' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 10 September 1985 1 6 . Shipment period :  A : 1 to 31 October 1985  B : 1 to 31 December 1985  C : 1 to 28 February 1986. 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  Pro forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, 3000 BK Rotterdam, Netherlands